Per Curiam: We have examined this record Avith care, and fail to find any substantial objections to the transcript proceedings before the justice of the peace. They sIioav a compliance Avith all the requirements of the statute. The justice of the peace had complete jurisdiction, and if a clerical error did occur in the title of the cause in the circuit court, when it was taken there by appeal, that should not and does not prejudice, or affect in any way the jurisdiction of the justice of the peace. The appeal in the circuit court, to Avhich court it was properly taken, was dismissed with a procedendo to the magistrate. The magistrate issued an execution, which Avas returned nulla bona, and the transcript then certified to the circuit court, on which an execution issued from that court, and duly levied on the premises in controversy, advertised and sold, and a deed made to the purchaser at the time required b„y law. We fail to see any error in those proceedings. The judgment must be reversed and the cause remanded. Judgment reversed.